DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/054,739, filed on November 11, 2020.

Oath/Declaration
Oath/Declaration as filed on November 11, 2020 is noted by the Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
The claims recites limitations “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” in seventh and eight lines of the claim, but there is insufficient antecedent basis for the above limitations in the claims because the claim uses terms “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” for a first time without previously reciting the terms in the claim.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.
Claim 12 is objected to because of the following informalities:
The claims recites limitations “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” in seventh and eight lines of the claim, but there is insufficient antecedent basis for the above limitations in the claims because the claim uses terms “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” for a first time without previously reciting the terms in the claim.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites limitations “the duration” in twenty-first, twenty-third, twenty-ninth, thirtieth, thirty-second, and thirty-third lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses term “the duration” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what duration is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  In addition, the limitations “the partition” in twenty-third and twenty-fifth lines of the claim are indefinite, because it is unclear as to which one of the partitions recited in seventh line of the claim is being referred to.  Still in addition, claim 1 recites limitation “the time duration” in twenty-seventh line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the time duration” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what time duration is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 3 recites limitation “the duration of each displaying sub-field” in third line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the duration of each displaying sub-field” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what duration is being referred to.  In addition, claim 3 recites limitations “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” in seventh and eighth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what durations are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 5 recites limitations “the duration of the bright sub-field corresponding to the first partition” and “the duration of the bright sub-field corresponding to the M-th partition” in third and fourth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration of the bright sub-field corresponding to the first partition” and “the duration of the bright sub-field corresponding to the M-th partition” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what durations are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  Accordingly, any claims dependent on claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 6 recites limitations “the duration of the bright sub-field corresponding to one partition close to the control unit” and “the duration of the bright sub-field corresponding to the other partition away from the control unit” in second, third, and fourth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration of the bright sub-field corresponding to one partition close to the control unit” and “the duration of the bright sub-field corresponding to the other partition away from the control unit” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what durations are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 7 recites limitations “the time duration” in second and eleventh lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the time duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what time durations are being referred to.  In particular, claim 7 recites limitations “the duration” in fourth, fifth, thirteenth, and fourteenth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what durations are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  Accordingly, any claims dependent on claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 9 recites limitations “the time duration” in second, eighth, ninth, thirteenth, and fourteenth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the time duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what time durations are being referred to.  In particular, claim 9 recites limitations “the duration” in fourth and fifth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what duration is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  Accordingly, any claims dependent on claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 11 recites limitations “the duration” in forty-first, forty-third, forty ninth, fiftieth, fifth-third, fifty-forth, fifty-sixth, and fifty-seventh lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses term “the duration” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what duration is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  In addition, the limitations “the partition” in forty-third and forty-fifth lines of the claim are indefinite, because it is unclear as to which one of the partitions recited in seventh line of the claim is being referred to.  Still in addition, claim 11 recites limitation “the time duration” in forty-seventh line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the time duration” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what time duration is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 12 recites limitation “the duration of each displaying sub-field” in third and fourth lines of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the duration of each displaying sub-field” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what duration is being referred to.  In addition, claim 12 recites limitations “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” in seventh and eighth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration of a first displaying sub-field” and “the duration of an n-th displaying sub-field” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what durations are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 14 recites limitations “the duration of the bright sub-field corresponding to one partition close to the control unit” and “the duration of the bright sub-field corresponding to the other partition away from the control unit” in second, third, and fourth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration of the bright sub-field corresponding to one partition close to the control unit” and “the duration of the bright sub-field corresponding to the other partition away from the control unit” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what durations are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 15 recites limitations “the time duration” in second and eleventh lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the time duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what time durations are being referred to.  In particular, claim 15 recites limitations “the duration” in fourth, fifth, thirteenth, and fourteenth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what durations are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  Accordingly, any claims dependent on claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 17 recites limitations “the time duration” in twenty-fifth, thirty-first, thirty-second, thirty-sixth, thirty-seventh lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the time duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what time durations are being referred to.  In particular, claim 17 recites limitations “the duration” in twenty-seventh and twenty-eighth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the duration” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what duration is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  Accordingly, any claims dependent on claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Potentially Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, because for each of the claims the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 3 and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 3 and 12, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still addition, claims 2, 4-10, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 2, 4-10, and 13-18, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Miyata et al., U.S. Patent Application Publication 2020/0005710 A1 (hereinafter Miyata) teaches a light emitting device having LEDs as light sources and a display device utilizing the light emitting device for a backlight, wherein the light emitting device is capable of controlling a large number of LEDs independently without causing display defects such as variation in brightness and flicker.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621